DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
2.	This application is in condition for allowance except for the following formal matters indicated below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 148 (see specification [0048]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
4.	The disclosure is objected to because of the following informalities:
In [0057], the “concatenation1 operation ε [9]” appears to have typos.
Appropriate correction is required.

Claim Objections
5.	Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 3, “at a database” should be --in a database-- for better clarity.
In claim 1, lines 4-5, the steps for ordering, determining, and selectively storing should be separated by a line indentation, aligning with the preceding step for storing. See MPEP 608.01(m) and 37 CFR 1.75(i) (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”).
In claim 1, line 8, “the sequence of the discrete alarm events” should be --a sequence of the discrete alarm events-- to avoid the issue of lack of antecedent basis.
In claim 1, line 10, “mutual dependency relationships” should be --the
In claim 1, line 12, “the Petri-net” should be --the Petri net-- to be consistent with its antecedent basis.
In claim 1, line 13, “the number of alarms” should be --a number of alarms-- to avoid the issue of lack of antecedent basis.
In claim 1, line 17, there should be an “and” in the end of the line to conclude the final step that follows.
In claim 1, lines 18-19, “an operator or to a first computer program” should be --the operator or the computer program-- to avoid creating another antecedent basis.
In claim 1, line 22, “human” should be --a human-- to correct a typo. 
In claim 1, lines 22-23, “causing a robot” should be --and causing a robot-- to conclude the listing of actions.
In claim 4, line 1, “the speed” should be --speed-- to avoid the issue of lack of antecedent basis. 
In claim 5, line 1, “mathematical model” should be --the mathematical model-- to refer to its antecedent basis.
In claim 8, lines 3-4, “the sensors configured to obtain alarm data from the sensors at industrial machines” should be --the sensors configured to obtain alarm data  at the industrial machines-- for better clarity.
In claim 8, lines 5-6, “a database deployed at a central location and wherein the alarm data is stored at a database, the database being disposed at a central location” should be --a database deployed at a the database, -- for better clarity.
In claim 8, line 9, “selectively storing” should be --selectively store-- to correct a grammatical error.
In claim 8, line 12, “the sequence of the discrete alarm events” should be --a sequence of the discrete alarm events-- to avoid the issue of lack of antecedent basis.
In claim 8, lines 14-15, “mutual dependency relationships” should be --the mutual dependency relationships-- for better clarity.
In claim 8, line 16, “analyze the Petri-net” should be --analyzes the Petri net-- to correct a grammatical error and to be consistent with the antecedent basis.
In claim 8, line 17, the number of alarms” should be --a number of alarms-- to avoid the issue of lack of antecedent basis.
In claim 8, line 24, “to an operator” should be --to the operator-- to avoid creating another antecedent basis.
In claim 8, line 27, “human” should be --a human-- to correct a grammatical error.
In claim 8, line 28, “causing a robot” should be --and causing a robot-- to conclude the listed actions.
In claim 11, line 1, “the
In claim 12, line 1, “mathematical model” should be --the mathematical model-- to refer to its antecedent basis.
In claim 15, line 1, “second and control circuit” should be --and the second control circuit-- to correct a typo.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Allowable Subject Matter
6.	Claims 1 and 8 distinguish over the closest prior art of record as discussed below.

The following are relevant prior art references. 
Li et al. (US 20170279298 A1) teaches a controller system to control a power transmission, involving using a Petri net fault diagnosis and restoration algorithm. A traditional power transmission systems may be formally modelled and represented by Petri nets and the correctness of the fault detection and restoration is verified by the mathematical analysis methods of Petri nets.
Simeu-Abazi et al. (“A methodology of alarm filtering using dynamic fault tree” Reliability Engineering and System Safety 96 (2011) 257–266) teach a new approach for filtering the faults, involving using dynamic fault tree (DFT) models and translate them into Petri nets to model dependencies of alarms.

HU et al. (“Process Discovery of Operator Actions in Response to Univariate Alarms” Preprint, 11th IFAC Symposium on Dynamics and Control of Process Systems, including Biosystems, June 6-8, 2016. NTNU, Trondheim, Norway) teaches a systematic method of process discovery for operator actions in response to univariate alarms, involving jointly using alarm notifications and operator actions in the development of comprehensive models of proper operational procedures, formulating the alarm state transitions are as Petri net models, and transforming historized information of the alarms and the corresponding operator actions into workflow models.

	Regarding claim 1, the closest prior art of record fails to teach the features: “determining a Petri net that corresponds to the mathematical model, the Petri net including the domination relationships and mutual dependency relationships between the individual alarms; analyzing the Petri-net to determine a set of construction rules, the construction rules defining an approach to reduce the number of alarms presented to an operator or a computer program,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
	
claim 8, the closest prior art of record fails to teach the features: “wherein the first control circuit is configured to determine a Petri net that corresponds to the mathematical model, the Petri net including the domination relationships and mutual dependency relationships between the individual alarms; wherein the first control circuit or a human analyze the Petri-net to determine a set of construction rules, the construction rules defining an approach to reduce the number of alarms presented to an operator or a computer program,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHN C KUAN/Primary Examiner, Art Unit 2857